Citation Nr: 0127815	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1964 
to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The case was previously before the Board in December 1999, 
when it was remanded for examination of the veteran and a 
medical opinion.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Skin symptoms during service were transitory in nature 
and resolved without residual disability.  

3.  The veteran was engaged in combat during his active 
military service.  

4.  Clear and convincing evidence establishes that the 
veteran's current skin disorder is not the result of disease 
or injury during his active service.  


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(d) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for service 
connection for a skin disorder is complete.  38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §3.159(a)(3)).  The 
rating decision, statement of the case, hearing officer's 
decision and supplemental statements of the case notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
which the veteran adequately identified and authorized VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)).  The veteran did not identify any 
relevant private records.  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined and a medical opinion rendered.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

VA law and regulations provide that service connection is 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  

A claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.159).  

In this case, the service medical records reflect that the 
veteran was seen for a rash in service.  There is a diagnosis 
of a current skin disorder from a doctor.  Thus, this case 
turns on the third element, the connection between the 
current disorder and disease or injury in service.  The 
veteran asserts that he acquired his current skin disorder 
while serving in Vietnam.  

In evaluating the evidence of a nexus or connection the Board 
notes that service connection has been granted for PTSD 
based, in part, on rocket and mortar attacks on the veteran's 
position in Vietnam.  Because the veteran's position was 
attacked by enemy forces, it is conceded that the veteran was 
in combat.  VAOPGCPREC 12-99 (October 18, 1999).  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

As a combat veteran, the appellant is entitled to the 
presumptions of 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).  These provisions lighten the evidentiary 
burden for combat injuries.  However, the veteran must still 
meet his evidentiary burden with respect to service 
connection.  The law does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected.  See Collette v. Brown, 83 F.3d 389 (Fed. Cir. 
1996).    

38 U.S.C.A. § 1154(b) (West 1991) sets forth a three-step 
sequential analysis.  See Collette, at 392.  First, it must 
be determined whether the veteran has proffered satisfactory 
lay or other evidence of service incurrence.  The Board finds 
that the service medical records and the veteran's report of 
a skin rash while serving in Vietnam is satisfactory evidence 
of disease or injury in service.  

Second, it must be determined whether the proffered evidence 
is consistent with the circumstances of the veteran's combat 
service.  On this point, the Board finds that exposure to 
skin fungus is consistent with the veteran's combat service 
in Vietnam.  This raises a presumption of service connection 
which can only be rebutted by clear and convincing evidence.  

The connection between the current skin disorder and the rash 
in service is only supported by the veteran's sworn testimony 
at his March 1999 RO hearing, and other statements to the 
effect that the skin disorder began in service and has 
continued in the same location with the same manifestations 
since service.  Since, as a lay witness, the veteran is 
capable of observing a skin rash, he is competent to testify 
as to continuity of the condition.  See Horowitz v. Brown, 
5 Vet. App. 217 (1993); Layno v. Brown, 6 Vet. App. 465, 469, 
470 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995); Gregory 
v. Brown, 8 Vet. App. 563 (1996).  

The remainder of the evidence is against the claim.  

The service medical records contain an outpatient note dated 
in June 1967, which shows the veteran had a rash on the right 
side back.  The diagnosis was urticaria and medication was 
provided.  The diagnosis of urticaria was made by a trained 
medical person and is competent evidence.  Since this 
diagnosis is different from the current diagnosis, it is 
evidence against the claim.  

A service medical record dated in August 1967 shows a rash on 
the back and right side.  Medication was recommended.  The 
service medical records do not document any further skin 
findings or complaints, even though the veteran was seen for 
a complaint of back pain in September 1967.  

On the examination for separation from service, in June 1968, 
the veteran's skin was normal.  This report was made by a 
doctor, shortly before the veteran completed his active 
service, so it is competent and probative evidence that the 
skin symptoms which were noted and treated in service were 
transitory and resolved without residuals.  It is probative 
evidence against a continuity linking the current disorder to 
the rash in service.  

The veteran was examined by a VA physician in February 1969.  
The veteran's skin was normal.  This report was made by a 
doctor, shortly after the veteran completed his active 
service, so it is competent and probative evidence that the 
skin symptoms which were noted and treated in service were 
transitory and resolved without residuals.  It is probative 
evidence against a continuity linking the current disorder to 
the rash in service.  

Many years passed without any documentation of skin symptoms.  
Such a prolonged period without medical complaint is evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The earliest post-service medical record of a skin condition 
was recorded at a VA outpatient facility in October 1993.  At 
that time, the veteran complained of a chronic rash on both 
arms and upper torso.  The diagnosis was tinea versicolor on 
the throat and left arm.  Skin tests were done in November 
1993.  This is also competent and probative evidence against 
the claim.  In it, a medical professional makes a different 
diagnosis than that made in service.  The doctor also noted a 
different location (throat and left arm) than that noted in 
service (back and right side).  It should be pointed out that 
the reports made at the time of treatment are more probative 
as to location of the skin lesions than is the veteran's 
recollection.  

A VA outpatient note of September 1994 shows that the veteran 
complained that the tinea versicolor was spreading on to his 
back and anterior chest.  Medication was prescribed.  This 
evidence shows that the back, which was involved in service 
and not involved in 1993, was subject to the spread of the 
condition from other locations in 1994.  This is probative 
medical evidence that the back was not continuously involved 
and outweighs the veteran's assertions of a continuity of 
skin symptoms involving his back.  

A VA clinical note dated in September 1997 recorded the 
veteran's statements to the effect that he had a fungal rash 
for 30 years and it was spreading from his back to his chest 
for approximately 3 weeks.  This statement provides a history 
which is contrary to the progress documented in 1993 and 
1994, as discussed above.  The records made at the time of 
treatment provide the most probative evidence as to the 
actual history.  The veteran's inconsistent history, given in 
1997, indicates he is not an accurate historian and is 
evidence against the claim.  Objectively, the veteran was 
noted to have vitiligo and tinea corpus on his back and 
chest.  There were no vesicles.  The diagnosis was tinea 
corporis.  

The veteran was seen at the VA dermatology clinic in January 
1998.  The veteran reported noticing the hypopigmented skin 
lesion for 30 years, worse in the summer.  His skin had fine 
scaly lesions with hypo-pigmented patches.  The assessment 
was hypopigmented skin lesions, rule out pityriasis 
versicolor.  Shampoo was recommended.  The 30 year history 
recorded in this note was clearly the doctor's restatement of 
information provided by the veteran and was not the opinion 
of the doctor as to how long the veteran had the condition.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995); LeShore v. Brown, 8 Vet App 406, 409 
(1995).  

When the veteran was seen in June 1968, he gave a 30 year 
history of pityriasis versicolor.  He had been using shampoo 
but the condition was not improving.  Objectively, there were 
fine scales with hypo-pigmented patches.  The assessment was 
pityriasis versicolor.  Medication and shampoo were 
recommended.  Again, the 30 year history recorded in this 
note was clearly the doctor's restatement of information 
provided by the veteran and was not the opinion of the doctor 
as to how long the veteran had had the condition.  See Swann, 
Id.; Coghill v. Brown, Id.; LeShore Id.  

In March 2001, the veteran was examined for VA pursuant to 
the Remand of this Board.  The doctor considered the history 
provided by the veteran.  The veteran told of the onset of 
symptoms in service and continuing symptoms thereafter.  
Physical examination disclosed a large area of hyperpigmented 
scaly rash on the anterior and posterior aspects of the 
trunk, as well as on the upper extremities.  The diagnosis 
was pityriasis versicolor.  The physician expressed the 
opinion that even though there was evidence that the veteran 
had noticed a skin rash twice during service, it was the 
doctor's opinion that it was less likely than not that the 
veteran acquired a chronic rash condition in service.  
Furthermore, the doctor stated, the rash was not service 
related.  

The veteran has also submitted articles on pityriasis 
versicolor and vitiligo.  These are general articles which do 
not necessarily link the veteran's current condition to 
service.  They simply provide speculative generic statements 
which are not relevant to the veteran's claim.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  They do not discuss 
generic relationships with a degree of certainty such that, 
under the facts of this specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Ibid. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (generic statement about the possibility 
of a link between chest trauma and restrictive lung disease 
is too general and inconclusive.  But see Mattern v. West, 12 
Vet. App. 222, 227 (1999) (generally, an attempt to establish 
a medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise is too general 
and inconclusive (quoting Sacks, supra).  The Federal Circuit 
in Hensley v. West, in considering the use of treatise 
evidence held that "A veteran with a competent medical 
diagnosis of a current disorder may invoke an accepted 
medical treatise in order to establish the required nexus; in 
an appropriate case it should not be necessary to obtain the 
services of medical personnel to show how the treatise 
applies to his case."  Hensley, 212 F.3d at 1265 (citing 
Wallin, supra).  See Timberlake v. Gober, 14 Vet. App. 122, 
130 (2000).  The articles submitted here do not reach that 
standard and do not provide evidence which is clearly 
applicable to this case.  

Since only the veteran's testimony supports a link between 
the current skin disorder and the symptoms in service, and 
all the medical evidence which is specific to this case is 
against a connection, the Board concludes that the 
preponderance of the evidence is against the claim and that 
the large body of medical evidence against the claim provides 
clear and convincing evidence to rebut the presumption of 
service connection.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  Consequently, the claim must be 
denied.  



ORDER

Service connection for a skin disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

